Clinton M. Campion, Alaska Bar No. 0812105
Email: campion@alaskalaw.pro
SEDOR WENDLANDT EVANS FILIPPI LLC
500 L Street, Suite 500
Anchorage, Alaska 99501
Phone: (907) 677-3600
Fax: (907) 677-3605

                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,

                   Plaintiff,

vs.
                                            Case No. 3:20-cr-00100-SLG-MMS
CORNELIUS AARON PETTUS, JR.,

                   Defendant.


                            ENTRY OF APPEARANCE

      The undersigned hereby enters his appearance on behalf of Defendant

Cornelius Aaron Pettus, Jr.

      It is requested that copies of all further pleadings or correspondence relating

to this matter be served on:

                   Clinton M. Campion
                   Sedor, Wendlandt, Evans & Filippi, LLC
                   500 L Street, Suite 500
                   Anchorage, Alaska 99501
                   Phone: (907) 677-3600
                   Fax:      (907) 677-3605




      Case 3:20-cr-00100-SLG-MMS Document 4 Filed 10/27/20 Page 1 of 2
Undersigned counsel consents to service of pleadings and other correspondence

via email at campion@alaskalaw.pro

                DATED this 27th day of October, 2020 at Anchorage, Alaska.

                                       SEDOR, WENDLANDT, EVANS & FILIPPI, LLC
                                       Attorneys for Defendant

                                       By:             /s/Clinton M. Campion___________
                                             Clinton M. Campion, State Bar No. 0812105
                                             SEDOR WENDLANDT EVANS FILIPPI LLC
                                             500 L Street, Suite 500Anchorage, Alaska 99501
                                             (907) 677-3600 (Telephone)
                                             (907) 677-3605 (Facsimile)
                                             Email address: campion@alaskalaw.pro
                                             COUNSEL FOR DEFENDANT




CERTIFICATE OF SERVICE
I hereby certify that a true and correct
copy of the foregoing was served this
27th day of October 2020 electronically
by ECF on:

James A. Klugman

_ _ /s/Riza Smith___ _
Certification signature




ENTRY OF APPEARANCE
United States of America vs. Cornelius Aaron Pettus, Jr.                        Page 2 of 2
Case No. 3:20-cr-00100-SLG-MMS

      Case 3:20-cr-00100-SLG-MMS Document 4 Filed 10/27/20 Page 2 of 2
